 


109 HR 1016 IH: Critical Access to Clinical Lab Services Act of 2005
U.S. House of Representatives
2005-03-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 1016 
IN THE HOUSE OF REPRESENTATIVES 
 
March 1, 2005 
Mr. Otter (for himself, Mr. Paul, Mr. Oberstar, Mr. Simpson, Mr. Ross, Mr. Peterson of Minnesota, Mr. Kildee, Mr. Sanders, Mr. Marshall, Mrs. Emerson, Mr. Kennedy of Minnesota, Mr. Hastings of Washington, Mr. Kolbe, Mr. Gordon, Mr. McHugh, and Mr. Davis of Kentucky) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To amend title XVIII of the Social Security Act to clarify payment for clinical laboratory tests furnished by critical access hospitals under the Medicare Program. 
 
 
1.Short titleThis Act may be cited as the Critical Access to Clinical Lab Services Act of 2005. 
2.Clarification of payment for clinical laboratory tests furnished by critical access hospitals 
(a)In generalSection 1834(g)(4) of the Social Security Act (42 U.S.C. 1395m(g)(4)) is amended— 
(1)in the heading, by striking no beneficiary cost-sharing for and inserting treatment of; and 
(2)by adding at the end the following: 
For purposes of the preceding sentence and section 1861(mm)(3), clinical diagnostic laboratory services furnished by a critical access hospital shall be treated as being furnished as part of outpatient critical access services without regard to whether— 
(A)the individual with respect to whom such services are furnished is physically present in the critical access hospital at the time the specimen is collected; 
(B)such individual is registered as an outpatient on the records of, and receives such services directly from, the critical access hospital; or 
(C)payment is (or, but for this subsection, would be) available for such services under the fee schedule established under section 1833(h).. 
(b)Effective dateThe amendments made by subsection (a) shall apply to cost reporting periods beginning on or after October 1, 2003. 
 
